Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2005

McKnight v. Hartford Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2772




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"McKnight v. Hartford Ins Co" (2005). 2005 Decisions. Paper 54.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/54


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                           No. 05-2772


                      LEROY McKNIGHT,
                                  Appellant

                                v.

          HARTFORD INSURANCE COMPANY;
MARA LEYZIN; ANNA DUBYANSKITE; NAZARETH HOSPITAL;
 ALGONO GARDEN APARTMENTS; CITY OF PHILADELPHIA;
    COLONIAL POINT APARTMENTS; HARVEY FORMAN;
   HERBERT FRANK; CRAIG FRANKIL; ABRAHAM HORN;
   INDEPENDENCE BLUE CROSS; JEFFERSON HOSPITAL;
         ALAN MERMELSTEIN; JERRY MURPHY;
       UNIVERSITY OF PENNSYLVANIA HOSPITAL


          On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
               D.C. Civil Action No. 05-cv-00492
                   (Honorable Robert F. Kelly)


          Submitted Pursuant to Third Circuit LAR 34.1(a)
                        December 14, 2005

Before: SCIRICA, Chief Judge, FISHER and ALDISERT Circuit Judges

                    (Filed December 22, 2005 )


                   OPINION OF THE COURT
PER CURIAM.

       Leroy McKnight commenced this action by filing a pro se complaint which he

amended on March 11, 2005, to name a total of sixteen defendants, including doctors,

hospitals, insurance companies, the City of Philadelphia, and an apartment complex in

which he resided. McKnight leveled numerous allegations, but his claims essentially

revolved around an untreated mold condition in his apartment, the allegedly negligent

treatment he received for a Hepatitis C infection, and the allegedly negligent performance

of a cardiac catheterization– and a sense that each of these events are connected and part

of an ongoing wrong. McKnight seemed to request compensatory damages, see Amended

Complaint at 1, and he further asked the District Court “to vacate” an earlier judgment

entered by the Philadelphia County Court of Common Pleas in favor of certain of the

named defendants.

       By Order entered May 11, 2005, the District Court granted the motions of several

defendants and dismissed the amended complaint for lack of subject matter jurisdiction.

The Court observed that while McKnight labeled his action as a “civil rights claim,” he

did not allege any state action on the part of any defendant or any conduct in violation of

his constitutional or federal statutory rights. In addition, the District Court noted an

absence of a complete diversity of citizenship between McKnight and the defendants as

required for jurisdiction under 28 U.S.C. § 1332. McKnight timely filed this appeal.




                                              2
       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our review is

plenary over a dismissal for lack of subject matter jurisdiction. In re Kaiser Group Intern.

Inc., 399 F.3d 558, 561 (3d Cir. 2005).

       After a careful review of the record and the parties’ contentions, we will affirm for

the reasons accurately stated by the District Court. McKnight’s allegations as set forth in

his amended complaint made it clear that the District Court had neither federal question

jurisdiction pursuant to 28 U.S.C. § 1331, nor jurisdiction based upon a diversity of

citizenship.

       With regard to diversity jurisdiction, McKnight seems to argue that he should have

been permitted to proceed with his cause of action against certain defendants individually,

noting, for example, that he has a diverse citizenship from defendant Hartford Insurance

Company. See Appellant’s Br. at 1, 3, 5. It is settled law, however, that jurisdiction

under § 1332 requires complete diversity of citizenship– “that is that no plaintiff can have

the same state citizenship as any of the defendants.” Grand Union Supermarkets of the

Virgin Islands, Inc. v. H.E. Lockhart Mgmt., 316 F.3d 408, 410 (3d Cir. 2003) (citations

omitted). McKnight does not dispute that complete diversity is absent here– indeed, the

majority of the sixteen named defendants are citizens of Pennsylvania, like McKnight.

       Finally, to the extent that McKnight asked the District Court to vacate the adverse

judgment entered by the Philadelphia County Court of Common Pleas, his suit is barred

by the Rooker-Feldman doctrine. See Exxon Mobile Corp. v. Saudi Basic Indus. Corp.,



                                             3
125 S. Ct. 1517 (2005); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

      In short, upon finding that it lacked a jurisdictional foundation from which it could

reach the subject matter of McKnight’s claims, the District Court properly dismissed the

amended complaint. Consequently, we will affirm the District Court’s judgment.

Appellant’s motion to supplement the record is granted.




                                            4